Citation Nr: 1446767	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for an upper back disability.

2. Entitlement to service connection for a lower back disability.

3. Entitlement to service connection for a right thigh disability.

4. Entitlement to service connection for a left thigh disability.

5. Entitlement to service connection for a right foot disability.

6. Entitlement to service connection for a right wrist disability.

7. Entitlement to service connection for a right arm disability.

8. Entitlement to service connection for a right hand disability.

9. Entitlement to service connection for a right elbow disability.

10. Entitlement to service connection for a left elbow disability.

11. Entitlement to service connection for a right shoulder disability.

12. Entitlement to service connection for a left shoulder disability.

13. Entitlement to service connection for a right knee disability.

14. Entitlement to service connection for a left knee disability.

15. Entitlement to service connection for a right hip disability.

16. Entitlement to service connection for a left hip disability.

17. Entitlement to service connection for a right ankle disability.

18. Entitlement to service connection for a left ankle disability.

19. Entitlement to service connection for a nasal condition.

20. Entitlement to service connection for glaucoma.

21. Entitlement to service connection for a concussion condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960 and from August 1960 to August 1963.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran requested a hearing before the Board. A BVA video hearing was scheduled for August 2014; however, the Veteran did not appear. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and credible evidence fails to demonstrate that the Veteran has an upper back disability that is related to the Veteran's active duty service.

2. The competent and credible evidence fails to demonstrate that the Veteran had a lower back disability that is related to the Veteran's active duty service.

3. The competent and credible evidence fails to demonstrate that the Veteran has a right thigh disability that is related to the Veteran's active duty service.

4. The competent and credible evidence fails to demonstrate that the Veteran has a left thigh disability that is related to the Veteran's active duty service.

5. The competent and credible evidence fails to demonstrate that the Veteran has a right foot disability that is related to the Veteran's active duty service.
6. The competent and credible evidence fails to demonstrate that the Veteran has a right wrist disability that is related to the Veteran's active duty service.

7. The competent and credible evidence fails to demonstrate that the Veteran has a right arm disability that is related to the Veteran's active duty service.

8. The competent and credible evidence fails to demonstrate that the Veteran has a right hand disability that is related to the Veteran's active duty service.

9. The competent and credible evidence fails to demonstrate that the Veteran has right elbow disability that is related to the Veteran's active duty service.

10. The competent and credible evidence fails to demonstrate that the Veteran has a left elbow disability that is related to the Veteran's active duty service.

11. The competent and credible evidence fails to demonstrate that the Veteran has a right shoulder disability that is related to the Veteran's active duty service.

12. The competent and credible evidence fails to demonstrate that the Veteran has a left shoulder disability that is related to the Veteran's active duty service.

13. The competent and credible evidence fails to demonstrate that the Veteran has a right knee disability that is related to the Veteran's active duty service.

14. The competent and credible evidence fails to demonstrate that the Veteran has a left knee disability that is related to the Veteran's active duty service.

15. The competent and credible evidence fails to demonstrate that the Veteran has a right hip disability that is related to the Veteran's active duty service.

16. The competent and credible evidence fails to demonstrate that the Veteran has a left hip disability that is related to the Veteran's active duty service.

17. The competent and credible evidence fails to demonstrate that the Veteran has a right ankle disability that is related to the Veteran's active duty service.

18. The competent and credible evidence fails to demonstrate that the Veteran has a left ankle disability that is related to the Veteran's active duty service.

19. The competent and credible evidence fails to demonstrate that the Veteran has a nasal disability that is related to the Veteran's active duty service.

20. The competent and credible evidence fails to demonstrate that the Veteran has glaucoma that is related to the Veteran's active duty service.

21. The competent and credible evidence fails to demonstrate that the Veteran has a concussion condition that is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The Veteran's upper back disability was not incurred in service. 38 U.S.C.A.
 §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2. The Veteran's lower back disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3. The Veteran's right thigh disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

4. The Veteran's left thigh disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

5. The Veteran's right foot disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

6. The Veteran's right wrist disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

7. The Veteran's right arm disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

8. The Veteran's right hand disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

9. The Veteran's right elbow disability was not incurred in service. 38 U.S.C.A.
 §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

10. The Veteran's left elbow disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

11. The Veteran's right shoulder disability was not incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

12. The Veteran's left shoulder disability was not incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

13. The Veteran's right knee disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

14. The Veteran's left knee disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

15. The Veteran's right hip disability was not incurred in service. 38 U.S.C.A.  
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

16. The Veteran's left hip disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

17. The Veteran's right ankle disability was not incurred in service. 38 U.S.C.A.
 §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

18. The Veteran's left ankle disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

19. The Veteran's nasal condition disability was not incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

20. The Veteran's glaucoma disability was not incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

21. The Veteran's concussion condition disability was not incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by February 2010 and March 2010 letters of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c). 
The Veteran contends that all of his records were not obtained because VA has the wrong Social Security number for the Veteran. The Veteran's DD-214 was corrected to note his correct Social Security number as well as race. The Veteran's enlistment record and DD Form 4, noted the correct Social Security number and the remainder of his personnel records contained the correct information. See Army Board for Correction of Military Records Record of Proceedings (Sept. 2011). 

Service treatment records for the Veteran's second period of active service from August 1960 to August 1963, including treatment records from Fort Hood, Texas, Darnall Army Medical Center, were unavailable despite various efforts to obtain them. See Formal Finding on Unavailability of Outpatient Treatment Records from Darnall Army Medical Center, Fort Hood, Texas (June 2013). 

However, while the Veteran contends that he served in Vietnam, all of his service personnel records, to include those generated after his alleged period of service in Vietnam, are devoid of any mention of Vietnam service, and other than the Veteran's unsubstantiated allegation, there is no evidence to suggest otherwise. 

Indeed, the Veteran's "Record of assignments" (block 33 in DA form 20) indicates that he served on active duty and/or reserve duty in an unbroken chronology with assignments to Fort Ord, California for basic and individual (military occupational specialty) training; and then to Clovis, New Mexico with several Army Reserve Organizations. Similarly, his record of promotions indicates rank advancement by orders all issued by commands both in Fort Ord, California and Clovis, New Mexico. His DA 20 similarly indicates no entries listed in "Foreign Service," (block 29). 

Because the personnel records were generated contemporaneously with the events and assignments they reflect, and are created with the specific purpose of recording the facts and circumstances of the Veteran's service, they are akin to official records which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA is not required to provide a medical examination or obtain a medical opinion to decide these claims. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. McLendon, 20 Vet. App. at 83. As noted below, the Veteran does not have many of the disabilities for which he seeks service connection, there is no evidence that the Veteran complained of any of the above stated issues in service, and finally there is no objective medical evidence linking any disability to the Veteran's service, nor has evidence been presented suggestive of a contrary finding other than the Veteran's unsubstantiated contentions. Therefore, a medical examination is not warranted.

Merits of the Claims

The Veteran argues that he incurred each of the above listed conditions as a result of his active duty service. The Board finds that the preponderance of the evidence is against the claims and the appeal will be denied.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease (such as arthritis) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's December 1959 enlistment examination and report of medical history did not contain any complaints regarding any orthopedic, nasal, eye, or concussion conditions. The Veteran's July 1960 separation examination and report of medical history were also absent any complaints regarding the above stated issues. There is no indication in the available records that the Veteran complained of an upper back disability, a lower back disability, a right thigh disability, a left thigh disability, a right foot disability, a right wrist disability, a right arm disability, a right hand disability, a right elbow disability, a left elbow disability, a right shoulder disability, a left shoulder disability, a right knee disability, a left knee disability, a right hip disability, a left hip disability, a right ankle disability, a left ankle disability, a nasal condition, glaucoma, or a concussion condition during his active duty service from December 1959 to July 1960. As noted above, service treatment records for the Veteran's period of service from August 1960 to August 1963 were unavailable for review. 

Private treatment records from Eastern New Mexico Physicians and Surgeons, LLC., noted complaints of both upper and lower back pain with diagnoses of generalized arthritis and significant degenerative joint disease in the cervical spine. The records further indicated that the Veteran was diagnosed with minimal degenerative changes without acute trauma in his right shoulder, following a 2006 fall and rotator cuff surgery in 2007. Private treatment records also noted x-ray verification of calcification in the right triceps tendon in the right elbow. Finally the record indicated that the Veteran had been diagnosed with glaucoma. Therefore, the Veteran has a current disability as required by 38 U.S.C. § 3.303 for his lumbar and cervical spine, his right shoulder, his right elbow, and glaucoma.

The Veteran provided an undated letter from Dr. A.M.G. which stated that the Veteran should be excused from wearing any Lumbar Support Belt (seatbelt) due to his medical condition and injuries obtained while in the Military. The private physician based this on "reasonable probability". There is no indication in the letter to which "medical condition" or "injuries" the private physician is referring. 
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility. See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Although post-service manifestations of a chronic disease shown in service may be service connected, both medical opinion evidence and its underlying facts fail to support the Veteran's contentions that his lumbar and cervical spine generalized arthritis and right shoulder degenerative joint disease are the result of his military service. 38 C.F.R. § 3.303(b). The Veteran has reported of continuity of symptoms, but the probative evidence suggests that these current disabilities are due to age related causes. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The probative value of the private physician's opinion provided by letter is determined to be very low as there is not sufficient detail to determine which "medical conditions" were caused by alleged "injuries" in the military.

The medical evidence is more probative than the Veteran's unsupported lay statements. Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet.App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998). The medical evidence does not provide any competent evidence that the Veteran's disabilities are related to his active duty service. 

Finally with regard to the Veteran's claims for service connection for a right thigh disability, a left thigh disability, a right foot disability, a right wrist disability, a right arm disability, a right hand disability, a left elbow disability, a left shoulder disability, a right knee disability, a left knee disability, a right hip disability, a left hip disability, a right ankle disability, a left ankle disability, a nasal condition, and a concussion condition there is no medical evidence that supports a current diagnosis for any of these conditions. In the absence of proof of a present disability, there is no valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Since the competent medical evidence does not contain a diagnosis of these disabilities, service connection is not warranted for these claims.

The most persuasive and competent evidence of record does not support the Veteran's claims of entitlement to service connection for an upper back disability, a lower back disability, a right thigh disability, a left thigh disability, a right foot disability, a right wrist disability, a right arm disability, a right hand disability, a right elbow disability, a left elbow disability, a right shoulder disability, a left shoulder disability, a right knee disability, a left knee disability, a right hip disability, a left hip disability, a right ankle disability, a left ankle disability, a nasal condition, glaucoma, and a concussion condition. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for an upper back disability is denied.

Service connection for a lower back disability is denied.

Service connection for a right thigh disability is denied.

Service connection for a left thigh disability is denied.

Service connection for a right foot disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a right arm disability is denied.

Service connection for a right hand disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a nasal condition is denied.

Service connection for glaucoma is denied.

Service connection for a concussion condition is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


